Citation Nr: 0624039	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-27 819	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from January 1973 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.

A remand is required in order to complete the record with 
additional VA Medical Center (VAMC) treatment records and 
private treatment records that the veteran has identified.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992). 

In an August 2004 statement, the veteran's representative 
reported that the veteran had said he received psychiatric 
treatment at the Allen Park VAMC during the period April 1974 
to December 1980, and he requested that the RO obtain those 
records.  In another August 2004 statement, the veteran said 
he had been treated at the Battle Creek VAMC during 2003, and 
he requested that the RO obtain those records.  

The Board also notes that, in a May 2004 examination at Focus 
Healthcare, the veteran reported that he had been in 
treatment at "Turning Point in Georgia" for two weeks in 
about January or February 2004.  

None of the above-mentioned records have been obtained.  
Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  Ask the veteran to identify, and 
provide releases for, the "Turning 
Point" facility in Georgia, and any 
additional private treatment records 
relating to his claim for a psychiatric 
disorder that he wants VA to help him 
obtain.  If he provides appropriate 
releases, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2005).  
The materials obtained, if any, should be 
associated with the claims file.  He 
should also be asked to identify every VA 
facility where he has sought treatment or 
evaluation for psychiatric disability.

2.  Obtain records related to treatment 
for the veteran's psychiatric disorder 
from the Allen Park VAMC for the period 
April 1974 to December 1980, and the 
Battle Creek VAMC for treatment received 
during 2003, including any other relevant 
treatment records up to the present time.  
Also obtain relevant records up to the 
present time from any other VA facility 
identified by the veteran.  The evidence 
obtained should be associated with the 
claims file.

3.  After the foregoing development has 
been completed, schedule the veteran for 
psychiatric examination.  Psychological 
testing should be conducted with a view 
toward determining whether the veteran 
has PTSD.  The psychiatric examiner 
should be asked to review the expanded 
record, examine the veteran, provide an 
examination report that addresses 
diagnosis(es) of the veteran's 
psychiatric disorder(s), if any, to 
include possible PTSD, the level of 
severity of the veteran's symptoms, and 
an opinion on the likelihood of whether 
any psychiatric disorder is related to 
his service.  The examiner should provide 
a detailed rationale for his/her 
opinions.  When the examination is 
completed, associate the report with the 
claims file.

4.  Take any necessary actions to further 
develop the veteran's claim, such as 
attempts to verify any in-service 
stressful experience if PTSD was found on 
examination.  Thereafter, take 
adjudicatory action on the veteran's 
claim for service connection for a 
psychiatric disorder to include PTSD.  If 
any benefit sought remains denied, issue 
a supplemental SOC to the veteran and his 
representative.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

